Citation Nr: 0636750	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-11 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fevers, "chilly 
feelings", night sweats, dyssomnia, and aching joints, all 
to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1981 to August 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO rating decision that 
denied service connection for fevers, chilly feelings, night 
sweats, dyssomnia, and aching joints, all to include as due 
to an undiagnosed illness, and denied service connection for 
a skin condition, to include as due to an undiagnosed 
illness.  The veteran provided testimony at a personal 
hearing at the RO in April 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran's service medical records show treatment for 
multiple joint complaints, for skin problems, sleep 
complaints and for a fever.  He was also treated for a right 
elbow disability that is already service-connected.  A 
January 1982 entry noted that the veteran fell down some 
stairs and hurt his right knee.  It was noted that the right 
knee was swollen and painful.  An assessment was not 
provided.  A June 1983 entry noted that the veteran 
complained that his feet were hurting for two weeks.  It was 
noted that there was no tenderness or swelling and an 
assessment was not provided.  A subsequent June 1983 entry 
related an assessment of plantar fasciitis.  A July 1983 
entry reported that the veteran was seen for limited movement 
with pain in the right shoulder.  The assessment was muscle 
sprain.  

A September 1983 treatment entry indicated that the veteran 
complained of pain in the right ankle for one day as well as 
a rash in the groin area.  The assessment was ankle sprain.  
An October 1983 entry noted that the veteran complained of a 
rash on the arms and back.  He reported that the rash itched 
and that it had been there for twenty-four hours.  The 
assessment was contact dermatitis.  A March 1984 entry 
reported that the veteran was seen with complaints of a cough 
with chest pain as well as spitting up sputum.  He also 
complained of no sleep for four nights.  The assessment was 
symptoms of the flu.  A June 1984 entry noted that the 
veteran was seen for complaints including a sore throat and a 
productive cough.  It was reported that he had a low grade 
temperature.  The assessment referred to a viral syndrome.  A 
December 1984 entry noted that the veteran stated that his 
right posterior ribs hurt.  The assessment was contusion of 
the right rib.  A March 1985 X-ray report noted that the 
veteran suffered an injury to the right ankle the previous 
night and that he had swelling and pain radiating to the 
knee.  The report indicated that there were degenerative 
changes of the talonavicular joint.  A subsequent October 
1985 X-ray report, as to the veteran's right foot, noted that 
he injured it playing football.  The report indicated that 
there was an exostosis in the dorsal aspect of the navicular 
bone and minimal bunion formation in the first metatarsal 
phalangeal joint.  No acute fractures or dislocations were 
identified.  

A March 1987 entry indicated that the veteran complained of 
chest pain for twenty four hours.  He stated that he fell on 
his left shoulder and chest trying to catch a ball.  The 
assessment included muscle strain, trapezium.  An April 1987 
entry noted that the veteran was seen for pain in the left 
leg after tripping.  The assessment was rule out left tibia 
fracture.  In a November 1988 entry, the veteran complained 
of left shoulder pain.  He reported that he hurt it playing 
football.  The assessment was grade I left acromioclavicular 
strain.  A July 1989 consultation report noted that the 
veteran reported that his left index finger was cleated while 
playing softball a week earlier and that he sustained an 
abrasion over the distal interphalangeal joint.  He reported 
that he had a gradual onset of swelling and pain.  The 
assessment was rule out distal interphalangeal septic joint.  

Post-service VA treatment records show treatment for 
variously diagnosed joint problems and for skin problems.  A 
September 1992 VA hospital discharge summary noted that the 
veteran was admitted with fever, arthritis, severe headaches, 
and a macular rash recurring after treatment as an outpatient 
with Doxycycline approximately two weeks earlier.  The 
diagnosis was septic arthritis of undetermined etiology.  

A March 1993 VA general medical examination report 
examination report noted diagnoses including history of 
septic arthritis treated and recovered without residual.  A 
March 1993 VA dermatological examination report related a 
diagnosis of hyperpigmentation secondary to acrotoxic 
erythema.  There is no indication that the veteran's claims 
folder was reviewed pursuant to either examination.  

The veteran was last afforded a VA general medical 
examination in February 2003.  There is no indication that 
the examiner reviewed the veteran's claims folder.  The 
diagnoses included residual hyperpigmentation due to 
acrotoxic erythema and tinea pedis with intertrigo and 
atrophic toenails.  The examiner commented that fevers were 
not documented.  The examiner stated that chilly feelings 
were occasional and night sweats and feelings were associated 
with poor sleep and could be diagnosed.  The examiner also 
indicated that other diagnoses, apparently including 
dyssomnia, were not undiagnosed.  The examiner indicated that 
no undiagnosed condition was found on the examination.  

Subsequent treatment records refer to treatment for disorders 
including degenerative joint disease, possible fibromyalgia, 
and poly arthritis.  A July 2004 VA orthopedic examination 
report noted that the veteran had a diagnosis of fibromyalgia 
apparently associated with the Gulf War.  

The Board notes that although the veteran has been afforded 
VA examinations, he has not been afforded a VA examination 
with an etiological opinion provided after a review of the 
entire claims folder, as to his claims.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim or a 
reopened claim for a benefit which was previously disallowed, 
the claim shall be denied.

The Board notes that at the April 2004 RO hearing, the 
veteran testified that he received treatment at the 
Salisbury, North Carolina VA Medical Center in 1992.  It 
appears that the RO already obtained any available records 
for that period.  The veteran also reported that he was 
currently receiving treatment at that facility once 
a month.  The Board notes that VA treatment records dated 
through May 2004 are of record.  However, as are possible 
further VA treatment records that may be pertinent to the 
veteran's claims, they should be obtained.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992); 38 C.F.R 3.159(c).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, on remand the RO should 
provide corrective notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claims on 
appeal.  In addition, the letter should 
advise that a disability rating and 
effective date will be assigned if 
service connection is granted for the 
claims, as well as the information and 
evidence necessary to substantiate such, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
disorders and dated since his separation 
from service, from the Salisbury, North 
Carolina VA Medical Center.  

3.  Schedule the veteran for orthopedic, 
dermatology, and general medical VA 
examinations to determine the nature and 
etiology of his aching joints; skin 
problems; and claimed fevers, "chilly 
feelings", night sweats, and dyssomnia; 
respectively.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests and studies should be 
undertaken.  If an opinion cannot be 
provided without resorting to mere 
speculation, it should be so stated.  


a.  With regard to the orthopedic 
examination, the examiner should 
identify all joints the veteran reports 
chronic problems with (excluding the 
already service-connected right elbow).  
All symptomatology should be reported in 
detail, including all objective signs 
and symptoms of disability.  The 
examiner should provide a diagnosis for 
all disabilities related to a diagnosed 
disorder.  Based on a review of 
historical records and generally 
accepted medical principles, the 
examiner should provide an opinion as to 
whether it is as likely as not 
(probability of 50 percent or greater) 
that any diagnosed joint disorder is 
etiologically related to the veteran's 
period of service.  If objective signs 
and symptoms are found for joint 
disability which is not related to a 
diagnosed condition, then the examiner 
should indicate whether such represents 
an undiagnosed condition related to the 
veteran's Persian Gulf service.

b.  With regard to the dermatology 
examination, the examiner should discuss 
all symptomatology found and provide a 
diagnosis, if possible, for any skin 
disorder found.  Based on a review of 
historical records and generally 
accepted medical principles, the 
examiner should provide a medical 
opinion as to whether it is as likely as 
not (probability of 50 percent or 
greater) that any diagnosed skin 
disorder is etiologically related to the 
veteran's period of service.  If 
objective signs and symptoms are found 
for a skin disability which is not 
related to a diagnosed condition, then 
the examiner should indicate whether 
such represents an undiagnosed condition 
related to the veteran's Persian Gulf 
service.

c.  The general medical examiner should 
identify any current problems related to 
fevers, "chilly feelings", night 
sweats, and dyssomnia.  Based on a 
review of historical records and 
generally accepted medical principles, 
the examiner should provide a medical 
opinion as to whether it is as likely as 
not (50 percent or greater possibility) 
that any of such disorders are 
etiologically related to the veteran's 
period of service.  If objective signs 
and symptoms are found for a condition 
manifested by fevers, "chilly 
feelings", night sweats, and dyssomnia 
which are not related to a diagnosed 
condition, then the examiner should 
indicate whether such represents an 
undiagnosed condition related to the 
veteran's Persian Gulf service to 
include service in the Persian Gulf War.  

4.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for a skin condition, fevers, 
"chilly feelings", night sweats, 
dyssomnia, and aching joints, all to 
include as due to an undiagnosed illness.  
If the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

